Title: From Thomas Jefferson to George Washington, [21 March 1792]
From: Jefferson, Thomas
To: Washington, George


          
            [21 Mch. 1792]
          
          Th: Jefferson presents his respects to the President, and sends for his perusal a letter he has prepared for the Commissioners, which will  inform him also of Mr. Blodget’s ideas. In the mean time Blodget will be preparing the necessary papers.
          Th: J. has at length been able to see Dr. Wistar about the big bones. They are at his house, always open to inspection. The Doctor is habitually at home at two aclock: if the President would rather go when he is not at home, the servants will shew the bones. Th: J. did not intimate to the Doctor who it was that wished to see them, so that the President will fix any day and hour he pleases on these premises, and Th: J. will have the honor to attend him.
        